DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of Figs 5-6 (claims 11-14) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 December 2020.
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  This application contains claims directed to the following patentably distinct species of Figs. 1-4 and Figs. 5-6. The species are independent or distinct because the species of Figs. 1-4 (claims 1-10) comprises a wand, light source and at least one teaser attached to the want, while the species of Figs. 5 and 6 (new claim 15) comprises a wand with a flexible extension and a plush element and light source. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claim 1; and addition of claim 15 in Applicant’s Response to Official Action dated 04 December 2020 (“Response”).  However, claim 15 is supra).  Claims 1-10 are currently pending in this application and are subject to examination herein.
Based upon Applicant's amendment of the Specification to recite “wand 42” rather than “wand 44”, the Examiner’s prior objection to the Specification on that ground is withdrawn.
Specification
The disclosure is objected to because of the following informalities: it appears that laser device 56 was referenced inadvertently as laser device 60 on at least one (1) occasion (Spec. at para. [0035]).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,034,459 to Scanlan et al. (“Scanlan”) in view of U.S. Pat. No. 9,565,385 to Nobile (cited as relevant prior art in non-final Official action dated 06 July 2020).
Regarding claim 1, Scanlan discloses a pet toy (Abstract) comprising: 
a wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); 
a light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); 
a switch (Col. 1, lines 41-52) for operating the light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); 

at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) attached to said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36), said teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) being a flexible elongate piece of material (e.g., feather(s) of feather clump 3) (Figs. 1, 6; Col. 2, lines 37-44) that can be manipulated by movement of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36).
However, Scanlan does not disclose the light source being connected to a distal end of said wand; an electrically conductive element extending through said wand and interconnecting said light source and said switch; and said light source emits a directed beam of light from said distal end of said wand.   Nevertheless, Nobile teaches a pet toy (laser and string animal toy 10) (Figs. 1-6; Col. 3, lines 44-64) comprising a light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) connected to a distal end (see Figs. 1, 2, 4) of a wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40); an electrically conductive element (interconnecting wiring 65) (Figs. 4, 5, Col. 5, lines 23-36) extending through said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) and interconnecting said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) and a switch (power switch 110) (Figs. 1, 5; Col. 5, lines 23-36); and said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) emits a directed beam of light (laser beam 61) (Fig. 2; Col. 4, line 64 to col. 5, line 13) from said distal end (see Figs. 1, 2, 4) of said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40).   It would have been obvious to one having ordinary skill in the art before the Scanlan with the components of the pet toy stand taught in Nobile to provide a handheld pet toy that provides stimulation and entertainment for a pet such as a cat by provoking active chasing and play via cyclic and iterative motions of a string and laser beam as taught in Nobile (Col. 3, lines 44-48) and that provides such provocation without requiring the user to move the wand, but merely to hold it in their hand.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy wand disclosed in Scanlan with the components of the pet toy stand taught in Nobile, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said wand (e.g., boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36) is cylindrical in shape (Figs. 1, 3-6; Col. 2, lines 19-36).
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) is selected from at least one of a helical strand of material, a feather (e.g., feather(s) of feather clump 3) (Figs. 1, 6; Col. 2, lines 37-44), a pompon, or a textured piece of material (e.g., a feather) (Figs. 1, 6; Col. 2, lines 37-44).
Regarding claim 5, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) directs a beam of laser light (Col. 3, line 9) in 
Regarding claim 7, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 5 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said predetermined direction (e.g., opposite the direction of the boom or in the same direction as the boom 7) (Fig. 3; Col. 3, lines 5-11, col. 3, lines 18-21) is substantially along a longitudinal axis (e.g., longitudinal axis of boom section(s) 7 and/or 77) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36).
Regarding claim 9, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) further including: a cord (e.g., line 5) (Fig. 1; Col. 2, lines 37-44) attached at said distal end (Col. 2, lines 37-40) of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36) for securing said teasers (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44).
Regarding claim 10, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 9 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) further including: an attachment base (e.g., catch assembly 15) (Fig. 1; Col. 2, lines 42-44) secured to a free end of said cord (e.g., line 5) (Fig. 1; Col. 2, lines 37-44), and said at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) secured to said attachment base (e.g., catch assembly 15) (Fig. 1; Col. 2, lines 42-44).

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 2015/0164047 to Watts et al. (“Watts.
Regarding claim 2, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) includes a plurality of teasers (e.g., feathers of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44).  However, neither Scanlan nor Nobile expressly discloses or teaches that each teaser has a length at least as long as a length of said wand.  Nevertheless, Watts teaches a teaser formed as a ribbon, string, thread, twine, fiber/filament with a smooth or embossed texture (paras. [0046], [0047]) in a continuous extrusion process that creates ribbons from five feet long to a continuous roll (para. [0048]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the ribbons of any desired length up to five feet or more in length taught in Watts in order to provide a long flowing set of teasers for attracting an animal and to provide teasers that could be trimmed or chewed away but still have a reasonable length to allow play for a longer duration (e.g., days or weeks) before requiring replacement.  Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   See MPEP 2144.05(III)(A).  As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) is selected from at least one of a helical strand of material, a feather (e.g., feather(s) of feather clump 3) Scanlan nor Nobile disclose or teaches the at least one teaser being a helical strand of material or a pompon.  Nevertheless, Watts teaches a teaser formed as a ribbon, string, thread, twine, fiber/filament with a smooth or embossed texture (paras. [0046], [0047]) in a continuous extrusion process that creates ribbons from five feet long to a continuous roll (para. [0048]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the ribbons with a smooth or textured surface as taught in Watts in order to provide different teasers to choose from, some of which might entice the pet to play more than other shapes.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claim 1 above, and further in view of U.S. Pat. No. 5,611,297 to Veloce.
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) is selected from at least one of a helical strand of material, a feather (e.g., feather(s) of feather clump 3) (Figs. 1, 6; Col. 2, lines 37-44), a pompon, or a textured piece of material (e.g., a feather) (Figs. 1, 6; Col. 2, lines 37-44).  However, neither Scanlan nor Nobile discloses or teaches the at least one teaser being a helical strand of material or a pompon.  Nevertheless, Veloce teaches a pompon as a cat toy teaser (Abstract; Figs. 1-3; Col. 1, line 53 to col. 2, line 19).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the pompon taught in Veloce in order to provide a different teaser, such as a pompon which is known to be attractive to cats as taught by Veloce (Col. 1, lines 8-15) and which might entice the pet to play more than other shapes.  Furthermore, it would have been obvious to one Scanlan in view of Nobile with the pompon taught in Veloce, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claim 1 above, and further in view of Leaps & Bounds EZ Snap Curly Ribbon Teaser Toy Refill (“Curly Ribbon Teaser Ad”).
Regarding claim 4, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) is selected from at least one of a helical strand of material, a feather (e.g., feather(s) of feather clump 3) (Figs. 1, 6; Col. 2, lines 37-44), a pompon, or a textured piece of material (e.g., a feather) (Figs. 1, 6; Col. 2, lines 37-44).  However, neither Scanlan nor Nobile discloses or teaches the at least one teaser being a helical strand of material or a pompom.  Nevertheless, Curly Ribbon Teaser Ad teaches helical strand(s) of material for use as a cat toy teaser (see Fig. depicting product).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the helical strand(s) of material taught in Curly Ribbon Teaser Ad in order to provide a different teaser, such as a curly ribbon, which might entice the pet to play more than other shapes.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the helical strand(s) of material taught in Curly Ribbon Teaser Ad, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claim 5 above, and further in view of Jackson Galaxy Air Wand Cat Toy with Laser Attachment (“Jackson Galaxy Ad”).
Regarding claim 6, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 5 (see above).  Furthermore, Scanlan discloses a pet toy (Abstract) wherein: said predetermined direction (e.g., opposite the direction of the boom or in the same direction as the boom 7) (Fig. 3; Col. 3, lines 5-11, col. 3, lines 18-21) is substantially parallel with a longitudinal axis of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36).  However, neither Scanlan nor Nobile expressly discloses or teaches that the predetermined direction is offset from the longitudinal axis.  Nevertheless, Jackson Galaxy Ad teaches a pet toy wherein the predetermined direction of the laser light source beam is substantially parallel with a longitudinal axis of the wand and is offset from the longitudinal axis (see Fig. depicting product).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the offset laser taught in Jackson Galaxy Ad in order to provide a laser beam that can be shone on a surface and has less chance of being blocked by the structure of the wand.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the offset laser taught in Jackson Galaxy Ad, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc.
Regarding claim 8, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 5 (see above).  However, neither Scanlan nor Nobile expressly discloses or teaches that the predetermined direction is offset from a longitudinal axis of said wand.  Nevertheless, Jackson Galaxy Ad teaches a pet toy wherein the predetermined direction of the laser light source beam is substantially parallel with a longitudinal axis of the wand and is offset from the longitudinal axis (see Fig. depicting product).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the offset laser taught in Jackson Galaxy Ad in order to provide a laser beam that can be shone on a surface and has less chance of being blocked by the structure of the wand.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan in view of Nobile with the offset laser taught in Jackson Galaxy Ad, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










	

/CLAUDE J BROWN/Primary Examiner, Art Unit 3643